Exhibit 10.3

General Motors Company

2017 Long-Term Incentive Plan

2017 Non-Qualified Stock Option Grant

Private and Confidential

[Name]

This letter (“Award Document”) describes the details under which you are being
granted an Award of Non-Qualified Stock Options (“Options”) under the General
Motors Company 2017 Long-Term Incentive Plan (as amended from time to time, the
“Plan”). As the Options vest, you have the right to purchase Shares at the
exercise price noted below (“Exercise Price”).

A copy of the Plan can be found on the Solium Shareworks site. Capitalized terms
used in this Award Document have the meanings given in the Plan unless noted
otherwise.

The full terms of your Award are set out in this Award Document, the Plan and
any policy adopted by the Committee in respect of the Plan and Awards thereunder
that is applicable to this Award. In the event of any conflict between this
Award Document and the Plan, the terms of this Award Document shall prevail.

Terms of this Award

 

Issuer

 

  

General Motors Company, a Delaware corporation

 

Number of Options Granted To You

 

   [Insert Number of Options]

Exercise Price

 

   $34.34

Grant Date

 

   June 7, 2017

Vesting Commencement Date

 

   February 14, 2017 Vesting Schedule   

One-third of the Options will vest on the first, second and third anniversaries
of the Vesting Commencement Date as follows:

 

One-third on February 14, 2018

One-third on February 14, 2019

One-third on February 14, 2020

 

For purposes of calculating the pro rata portion of the Award as may be required
under the terms of the Plan, the time period for such proration will be deemed
to have commenced on the Vesting Commencement Date.

 

Except as otherwise provided in the Plan and this Award Document, any portion of
the Options not vested as of a Termination of Service shall be forfeited.

 

Expiration Date   

June 7, 2027 upon the close of the New York Stock Exchange.

 

Any unexercised Options that remain following the Expiration Date shall be
forfeited.



--------------------------------------------------------------------------------

Form of Settlement   

Unless otherwise prohibited by the Plan, this Award Document, law or
administrative rules established under the Plan, your Options may be exercised
and settled in the following ways:

 

Buy and Hold – Exercise Options to buy Shares using cash and then hold the
Shares;

 

Cashless – Exercise Options to buy Shares and sell the acquired Shares at the
same time without using cash. Net proceeds received in cash;

 

Net Shares – Exercise Options to buy Shares and sell the acquired Shares at the
same time without using cash. Net proceeds received in Shares;

 

Stock for Stock – Exercise Options to buy Shares using the value of Shares
already owned;

 

Combination or Other Methods (as may be approved by the Committee).

 

Notwithstanding the forgoing and the terms of the Plan, the Company reserves the
right to limit the form of settlement based on your home or host location at the
time of exercise. For example, if you are providing services in certain
specified jurisdictions at the time of exercise, you may only exercise vested
Options through a cashless exercise. The Company also reserves the right to
further modify the form of settlement of your Award as it deems appropriate to
account for the impact of local law and regulations. For example, the Company
may adjust settlement to account for unique limitations regarding the provision
of equity outside the United States.

 

Regardless of the form of settlement, as required by law, the Company will
withhold any applicable federal, state, local or foreign tax in connection with
any exercise of the Options. You are responsible for any taxes due upon exercise
of the Options.

 

Conditions Precedent   

Pursuant and subject to Section 11 of the Plan, as a condition precedent to the
vesting and/or exercise of any portion of your Award, you shall:

 

●    Refrain from engaging in any activity which will cause damage to the
Company or is in any manner inimical or in any way contrary to the best
interests of the Company, as determined pursuant to the Plan; and

●    Furnish to the Company such information with respect to the satisfaction of
the foregoing as the Committee may reasonably request.

 

In addition, the Committee may require you to enter into such agreements as the
Committee considers appropriate.

 

Your failure to satisfy any of the foregoing conditions precedent will result in
the immediate cancellation of the unvested portion of your Award and any vested
portion of your Award that has not yet been exercised, and you will not be
entitled to receive any consideration with respect to such cancellation.

 



--------------------------------------------------------------------------------

Restrictive Covenants   

In exchange for the Options described in this Award Document, except to the
extent this provision is expressly unenforceable or unlawful under applicable
law, you agree to the following restrictive covenants (“Restrictive Covenants”)
that apply during your employment with the Company and its Subsidiaries, and for
the 12-month period commencing on your Termination of Service, including a Full
Career Status Termination:

 

●    You will not directly or indirectly engage in or perform any engineering,
purchasing, design, marketing, manufacturing or any other tasks or functions or
provide services in any other capacity (e.g., as an employee, a board member, a
manager or a consultant) for any motor vehicle manufacturer (including its
parent, subsidiaries, and other affiliates) that competes with the Company or
its Subsidiaries;

●    You will not directly or indirectly, knowingly induce any employee of the
Company or any Subsidiary to leave their employment for participation, directly
or indirectly, with any existing or future business venture associated with you;
and

●    You will not directly or indirectly solicit any client, customer, or
supplier of, or provider to the Company or its Subsidiaries who was a client,
customer, supplier or provider for which you provided services or supervised
services during the 12-month period immediately prior to your Termination of
Service.

 

You may seek permission from the Company to take action that would otherwise
violate one or more aspects of these Restrictive Covenants, including a request
to work in a direct or indirect capacity for any motor vehicle manufacturer that
competes with the Company, but the Company may deny such request in its
unfettered discretion and otherwise enforce the provisions of the Restrictive
Covenants.

 

If you violate any of the Restrictive Covenants during its effective period
without the Company’s consent, both the unvested and vested but unexercised
portion of your Award will immediately be cancelled. In addition, you agree to
repay to the Company all of the gains resulting from any exercise of the Options
during the period commencing on the date that is 12 months prior to your
Termination of Service and ending on the date that is 12 months following your
Termination of Service. The Company may also take action at equity or in law to
enforce the provisions of the applicable Restrictive Covenants. Following
application of this provision of the Award Document, you will continue to be
bound by the obligations, promises and other agreements contained in the Plan
and the Award Document.

 

Other Terms and Conditions of the Award   

Refer to the Plan for additional terms and conditions applicable to your Award,
including but not limited to those relating to:

 

●    No dividends or dividend equivalents will be earned or paid on the Options
granted;

●    Effects of your Termination of Service on your Award, including upon Death,
Disability, achievement of Full Career Status and other Termination of Service
scenarios;

●    Your Award being subject to any clawback or recoupment policies of the
Company as may be in effect from time to time;

●    The impact of a Change in Control or other specified corporate event on
your Award; and

●    Jurisdiction and governing law.

 



--------------------------------------------------------------------------------

Additional Terms/Acknowledgements

The following additional terms apply to your Award, your participation in the
Plan and the grant of the Options (and issuance of any Shares) to you. By
accepting the Award you irrevocably agree and acknowledge in favor of the
Company (on its own behalf and as an agent for the Subsidiaries) that:

 

a) To enable the Company to issue you this Award, and administer the Plan and
any Award, you consent to the holding and processing of personal information
provided by you to the Company or any Subsidiary, trustee or third party service
provider, for all purposes relating to the operation of the Plan in accordance
with Section 20 of the Plan.

 

b) You will not have any claim to be granted any Award under the Plan, and there
is no obligation for uniformity of treatment of employees, consultants,
advisors, Participants or holders or Beneficiaries of Awards under the Plan. The
terms and conditions of Awards need not be the same with respect to each
recipient. Any Award granted under the Plan shall be a single, voluntary grant
and does not constitute a promise, a contractual right or other right to receive
future grants. The Committee maintains the right to make available future grants
under the Plan.

 

c) The grant of this Award does not give you the right to be retained in the
employ of, or to continue to provide services to, the Company or any Subsidiary.
The Company or the applicable Subsidiary may at any time dismiss you, free from
any liability, or any claim under the Plan, unless otherwise expressly provided
in the Plan or in any other agreement binding you and the Company or the
applicable Subsidiary. Your receipt of this Award under the Plan is not intended
to confer any rights on you except as set forth in this Award Document or in the
Plan.

 

d) Unless otherwise required by law, this Award under, and your participation
in, the Plan does not form part of your remuneration for the purposes of
determining payments in lieu of notice of termination of your employment of
office, severance payments, leave entitlements, or any other compensation
payable to you and no Award, payment, or other right or benefit, under the Plan
will be taken into account in determining any benefits under any pension,
retirement, savings, profit-sharing, group insurance, welfare or benefit plan of
the Company or any of the Subsidiaries.

 

e) This Award includes Restrictive Covenants and conditions precedent that apply
during and following your termination of employment, and the Options described
in this Award constitute good and valuable consideration provided in exchange
for those Restrictive Covenants.

 

f) The Company and the Subsidiaries, their respective affiliates, officers and
employees make no representation concerning the financial benefit or taxation
consequences of any Award or participation in the Plan and you are strongly
advised to seek your own professional legal and taxation advice concerning the
impact of the Plan and your Award.

 

g) The future value of the Options and subsequent Shares as a result of exercise
is unknown and cannot be predicted with certainty and may increase or decrease
in value.

 

h) You will have no claim or entitlement to compensation or damages arising from
the forfeiture of the Options, the termination of the Plan, or the diminution in
value of the Options or Shares, including, without limitation, as a result of
the termination of your employment by the Company or any Subsidiary for any
reason whatsoever and whether or not in breach of contract. You irrevocably
release the Company, its Subsidiaries, Affiliates, the Plan Administrator and
their affiliates from any such claim that may arise.

 

i) The Company has adopted a stock ownership requirement policy and, if your
position is covered, you shall be subject to and comply with this policy as may
be in effect from time to time. Options do not count towards your stock
ownership requirement.



--------------------------------------------------------------------------------

j) If any term of this Award is determined to be unenforceable as written by a
court of competent jurisdiction, you acknowledge and agree that such term shall
be adjusted to the extent determined by the court to achieve the intent of the
Company in imposing such term and if the court determines that such term cannot
be reformed to achieve the intent of the Company, then the elimination of the
pertinent provisions of that term shall not otherwise impact the enforceability
of the other terms of this Award.

 

k) This Plan and this Award are governed by the laws of the State of Delaware,
without regard to the conflicts of law provisions thereof, and any cause or
claim arising with respect to this Award or the subject matter contained in this
Award Document will be exclusively resolved in the Courts of Delaware. The
Company will make reasonable efforts so that the Award complies with all
applicable federal and state securities laws; provided, however, notwithstanding
any other provision of the Award Document, the Options shall not be exercisable
if the exercise thereof would result in a violation of any such law.

 

l) Nothing in this Award Document will be construed as requiring a forfeiture or
otherwise prohibiting you from fully and truthfully cooperating with any
investigation or engaging in any other conduct protected by U.S. law.

 

m) You have read this Award Document and the Plan carefully and understand their
terms, including but not limited to the Restrictive Covenants herein. By
indicating your acceptance of these terms, you are expressly accepting the terms
and conditions of the Award, and the Company may rely on your acceptance.

Acceptance of Offer

To accept this offer you will need to follow the link at the bottom of this
page. Your electronic acceptance confirms the following:

I confirm that I have been given a copy of this Award Document and access to the
Plan, and that having read both documents I irrevocably agree to:

 

a) Accept the Options (and any Shares resulting from the exercise of the
Options) that are issued by the Company to me in accordance with the terms of
the Plan and this Award Document; and

 

b) Be bound by and abide by the terms of this Award Document and the Plan.

If you do not accept this Award by [x], this offer will lapse and be incapable
of acceptance (unless otherwise agreed to by the Company).

If you have any questions concerning this offer or the Plan, please contact [x].